TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00382-CR
NO. 03-02-00383-CR



David Jay Goltl, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 51ST JUDICIAL DISTRICT

NO. A-02-0352-S & A-02-0353-S, HONORABLE RAE LEIFESTE, JUDGE PRESIDING






David Jay Goltl seeks to appeal from judgments of conviction for evading arrest and
unauthorized use of a motor vehicle.  The clerk's records contain written waivers of appeal signed
by appellant and his attorney.  These documents, which reflect a knowing and voluntary waiver of
the right to appeal, were signed on the day sentence was imposed in open court.  A defendant who
knowingly and intelligently waives his right to appeal may not thereafter appeal without the consent
of the trial court.  Ex parte Dickey, 543 S.W.2d 99 (Tex. Crim. App. 1976); see also Hurd v. State,
548 S.W.2d 388 (Tex. Crim. App. 1977); Reed v. State, 516 S.W.2d 680 (Tex. Crim. App. 1974). 
The records indicate that the court denied permission to appeal.  Moreover, appellant's notices of
appeal do not comply with Texas Rule of Appellate Procedure 25.2(b)(3).  See Whitt v. State, 45
S.W.3d 274, 275 (Tex. App.--Austin 2001, no pet.).


The appeals are dismissed.


  
				Mack Kidd, Justice
Before Justices Kidd, B. A. Smith and Yeakel
Dismissed for Want of Jurisdiction
Filed:   October 10, 2002
Do Not Publish